UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6551



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MALIK AMBE NERO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-94-53-PJM, CR-94-54-PJM, CR-94-236-PJM, CA-97-
1116-HNM)


Submitted:   July 31, 1998                 Decided:   August 12, 1998


Before WIDENER and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Malik Ambe Nero, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Malik Ambe Nero seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Nero, Nos. CR-94-53-PJM;

CR-94-54-PJM; CR-94-236-PJM; CA-97-1116-HNM (D. Md. Feb. 13, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2